DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chieh et al. (Pub. No. US 2019/0110829 A1); hereinafter referred to as “Chieh”.
Regarding claim 1, Chieh discloses a power supply apparatus comprising: a power supply (e.g. see figure 1, element 120, [0039]) configured to apply an alternating current to a magnetic field generation apparatus (e.g. see figure 1 element 110); and a controller (e.g. see figure 1 element 140) configured to control the alternating current applied by the power supply, wherein the controller controls the power supply to apply the alternating current having a waveform pattern including a plurality of current waveforms having different frequency spectrums from each other (e.g. see [0009], [0020], [0046]).
Regarding claim 2, Chieh discloses the controller controls the power supply to apply the alternating current having the waveform pattern in which the plurality of current waveforms, which have different frequency spectrums, are connected along a time axis (e.g. see [0045]-[0049]. The magnetic field generated by each coil is administered concurrently).
Regarding claim 3, Chieh discloses the controller controls the power supply to apply the alternating current having the waveform pattern in which the plurality of current waveforms, which have different frequency spectrums, are superimposed (e.g. see [0045]-[0049]. The magnetic field generated by each coil is administered concurrently).
Regarding claim 4, Chieh discloses the controller controls the power supply to apply the alternating current having the waveform pattern in which the plurality of current waveforms, which have different frequency spectrums, are connected along the time axis so as to have different time lengths (e.g. see [0045]-[0049]).
Regarding claim 5, Chieh discloses the controller controls the power supply to repeatedly apply the alternating current during a predetermined time length (e.g. see [0045]-[0049]).
Regarding claim 6, Chieh discloses the power supply apparatus according to claim 1; and the magnetic field generation apparatus (e.g. see figure 1 elements 110, 110A, 110B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chieh in view of Basser (Pub. No.: US 2017/0014637 A1).
Regarding claim 7, Chieh discloses the system (e.g. see the rejection for claim 1) and further discloses the magnetic field generation apparatus is formed of a coil having a helical shape, or is formed by connecting a plurality of coils having a swirl- like shape disposed on a plane (e.g. see figures 2A, 2B) but is silent as to a central axis of the helical shape or a connection axis connecting connection points of the plurality of coils is deformable so as to have a curved shape. Basser teaches that it is known to use such a modification as set forth in figures 3-6 to provide a magnetic field generating apparatus that is more convenient for exposure, particularly long exposures (e.g. see [0047]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a central axis of the helical shape or a connection axis connecting connection points of the plurality of coils is deformable so as to have a curved shape as taught by Basser in the system of Chieh, since said modification would provide the predictable results of a magnetic field generating apparatus that is more convenient for exposure, particularly long exposures.
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chieh in view of Moon et al. (Pub. No.: US 2019/0104569 A1); hereinafter referred to as “Moon”.
Regarding claim 8, Chieh discloses the invention (see the rejection for claim 1) but is silent as to the power transmission apparatus configured to wirelessly supply power to the magnetic field generation apparatus. Moon teaches that it is known to use such a modification as set forth in [0032]-[0035] to provide improved portability and size reduction and weight in comparison to a conventional electronic device (e.g. see [0005]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use AC wireless power transmission as taught by Moon in the system of Chieh, since said modification would provide the predictable results of improved portability and size reduction and weight in comparison to a conventional electronic device.
Regarding claim 9, Chieh discloses the invention (see the rejection for claim 1) but is silent as to the power transmission apparatus wirelessly supplies the power by magnetic field resonance. Moon teaches that it is known to use such a modification as set forth in [0006], [0021]-[0022] to provide an improved target object detection algorithm (e.g. see [0017]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the power transmission apparatus wirelessly supplies the power by magnetic field resonance as taught by Moon in the system of Chieh, since said modification would provide the predictable results of an improved target object detection algorithm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804. The examiner can normally be reached Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571)272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.C.E/Examiner, Art Unit 3792    

/Amanda K Hulbert/Primary Examiner, Art Unit 3792